the president pro» flounced the following opinion of this Court.
“ The Court considering that, under the statute of the 21st of Hen. VIII., c. 4., by which the will in question is to be governed, a conveyance by part of the executors named in the will is justified, where the others refuse to take upon themselves the charge or administration thereof; and such refusal, not being found in this case ; (and which may be found either from declarations to that effect in pais, or presumed, as in other cases ;) but the jury having only found, that Richard Taylor and Edward Stabler never did relinquish their right to take •apon themselves the burthen of the execution of the will of Robert Newsum, in the proceedings mentioned j (by which term, relinquishment, the jury, probably, meant a renunciation of record, which is not necessary to justify a deed made by the executors who actedf) the Court is of opinion, that the special verdict, in this case, is too *350defective, in this particular, in relation, as well to the deed, from Francis Ruffin and Thomas Barrett to Roger Atkinson, of the 31st of December, 1777, as to that made by Francis Ruffin to Robert Cocke, of the 28th of March, 1794, to justify the Court below in rendering the judgment.” Therefore,
Judgment reversed, and venire facias de novo award» ed.